 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JORDAN CORDELL HUDSON,                             No. 2:19-cv-01522 KJM GGH P
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA REHABILITATION
      CENTER, Warden,
15
                         Respondent.
16

17

18   Introduction and Summary

19          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

20   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

21   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c).

22          Petitioner, convicted of serial sex crimes, raises two claims, but they both concern

23   insufficiency of evidence. An appeal was taken, but on a sentencing issue only. Petitioner

24   directed attacks to the merits of his conviction only in state habeas proceedings. Somewhat

25   confusingly, petitioner in this federal case, apparently raises as a strongly argued straight claim

26   that the evidence showing him to be at a different place when one of the crimes took place

27   renders the evidence of conviction on that count to be insufficient, but this insufficiency is not

28   raised in the section where he claims appellate counsel was ineffective for not raising
                                                        1
 1   “meritorious” claims. Conversely, petitioner asserts that for two of the other crime victims his

 2   appellate counsel was not effective for failing to raise two meritorious insufficiency of evidence

 3   claims, but petitioner does not assert claims in and of themselves that the evidence was

 4   insufficient.

 5           Regardless of the analytical prism for petitioner’s claims, all involve an allegation of

 6   insufficient evidence, and no matter how framed, each claim requires an analysis of whether the

 7   evidence in some way was indeed insufficient. For the reasons set forth below, the undersigned

 8   recommends the petition should be denied in its entirety.

 9   Factual Background

10           Although the California Court of Appeal, Third Appellate District (“Court of Appeal”) did

11   not analyze a sufficiency of the evidence issue in its opinion, the factual findings of the appellate

12   court are a useful starting point for our discussion herein.

13                   On the morning of February 3, 2014, J.V. left her house to walk to
                     the gym. She passed defendant along the way.
14
                     Defendant asked her if she would stop to talk to him. She said “no”
15                   and continued walking. A short while later, J.V. noticed defendant
                     running towards her in the street. Defendant said, “I like the way you
16                   play with your booty hole.” J.V. may have cussed in response and
                     kept walking on the sidewalk.
17
                     Defendant then grabbed J.V. by the waist from behind. She tried to
18                   peel his hands off her. As they struggled, they fell to the ground on
                     the front lawn of a nearby house. The yard had a small brick retaining
19                   wall. J.V.’s back was on the grass, but her legs dangled over the short
                     retaining wall. Defendant was on top of her.
20
                     Defendant tried to pull J.V.’s pants down while she continued to fight
21                   him. She held onto her pants with her left hand, and she hit defendant
                     twice in the face with her right hand. He eventually succeeded in
22                   pulling her pants down so that her buttocks and vagina were partially
                     exposed. She continued to struggle to pull her pants up, and yelled
23                   twice for defendant to “stop.” Defendant responded, “No, I don’t
                     even care.”
24
                     Defendant then picked J.V. up and slammed her to the nearby
25                   sidewalk. At this point, defendant was able to pull J.V.’s pants to her
                     knees, fully exposing her vagina and buttocks. He dragged her along
26                   the sidewalk and began fiddling with the drawstring on his pants.
                     Defendant pulled J.V.’s neck towards his groin area in an attempt to
27                   force her to orally copulate him. J.V. could smell defendant’s penis,
                     which was a few inches from her face. She did not see defendant’s
28                   penis, however, because she had turned her head away.
                                                         2
 1                  J.V. told defendant “no,” and continued to pulled her head away.
                    Defendant then said, “I don’t even care,” and ran away. Defendant
 2                  did not succeed in putting his penis in either J.V.’s vagina or her
                    mouth. J.V. described the incident as “very fast.”
 3
                    After defendant left, J.V. pulled her pants up. She called her
 4                  boyfriend and her sisters to tell them about the attack. Although they
                    looked for defendant in the area, they could not find him. Later that
 5                  day, J.V. reported the attack to police.

 6                  Approximately two weeks later, on February 20, 2014, defendant
                    assaulted M.C. while she walked home alone from school. Defendant
 7                  passed her while riding a bike and said “Hey.” While standing in the
                    street, defendant grabbed her legs from behind and threw her down.
 8                  He unbuttoned his pants and tried to put his penis in her mouth. M.C.
                    was able to yell for help and fight defendant off; he gave up the attack
 9                  and ran away. M.C. reported the assault to police.

10                  Later that same day, A.M. was walking home alone in the dark when
                    defendant approached her on a bike. He commented about her butt,
11                  and grabbed her buttocks. She pushed him away and quickly walked
                    to a nearby apartment complex while calling her sister. Defendant
12                  followed. A.M.’s sister came outside and confronted defendant, and
                    defendant took off. He was apprehended by police later that night.
13

14   People v. Hudson, No. C083615, 2018 WL 3828783, at *1-3 (Cal. Ct. App. Aug. 13, 2018).

15   Procedural Background

16                  An October 2016 amended information charged defendant with
                    assaulting J.V. with the intent to commit rape (§§ 220, 261, subd.
17                  (a)(2)—count one), assaulting J.V. with the intent to commit forcible
                    oral copulation (§§ 220, 288a, subd. (c)(2)—count two), assaulting
18                  M.C. with the intent to commit forcible oral copulation (§§ 220,
                    288a, subd. (c)(2)—count three), and committing a lewd and
19                  lascivious act on A.M., a child over 15 years old and more than 10
                    years younger than defendant (§ 288, subd. (c)(1)—count four).
20
                    The jury found defendant guilty of all charges. The court sentenced
21                  defendant to an aggregate term of 21 years in state prison, consisting
                    of the upper term of three years for the lewd and lascivious act
22                  conviction in count four, and to consecutive terms of six years each
                    for the three assault convictions in counts one through three.
23                  Defendant timely appealed.
24   People v. Hudson, 2018 WL 3828783, at *2.

25          The appeal was sought as to a sentencing error only. None of the issues here concern that

26   appeal. The issue of insufficient evidence and ineffective assistance of counsel for not raising

27   sufficiency of the evidence were first set forth in a habeas corpus petition before the Sacramento

28   County Superior Court (“Superior Court”). ECF No. 12-15. The Superior Court denied the
                                                        3
 1   straight insufficient evidence issues on procedural default grounds with a citation to In re Harris,

 2   5 Cal.4th 813, 829 (1993) (claims which should have been raised on direct appeal cannot be

 3   raised in habeas corpus). ECF No. 12-16. The Superior Court denied the ineffective assistance of

 4   appellate counsel issues on the merits. Id. The petitions filed in the Court of Appeal and the

 5   California Supreme Court were silent denials thereby adopting the decision of the Superior Court

 6   as a matter of law. ECF Nos. 12-17-12-20. See Wilson v. Sellers, 138 S.Ct. 1188 (2018).

 7          This federal petition was timely filed on August 8, 2019. ECF 1. Respondent answered,

 8   ECF No. 11, but addressed the merits only, and did not seek to have the straight sufficiency of

 9   evidence issues procedurally barred or found unexhausted. Rather, respondent treated the federal

10   petition as having raised sufficiency of the evidence issues with respect to all three victims; the

11   same was argued with respect to the ineffective assistance of appellate counsel.

12   Issues Presented

13          As set forth above, perhaps deciding that it was simply more efficient to ignore the

14   procedural default problems, respondent addressed all counts only on the merits in both the

15   straight insufficient evidence section and in the ineffective assistance section. The undersigned

16   will do likewise, but will discuss the three victims in the order in which the Court of Appeal

17   addressed the victims in the facts, as the timing of the three attacks is important, especially in the

18   discussion of the second victim, M.C.

19   Legal Standards

20          Before analyzing the record concerning petitioner’s claims, it is necessary to set forth the

21   standards for reviewing claims of insufficient evidence and ineffective assistance of counsel

22   regarding same. Respondent is essentially correct in viewing the outcome of the straight

23   insufficient evidence issues as determining the outcome as well for the ineffective assistance

24   issues. That is, if the evidence were to be fund sufficient, counsel cannot be faulted for not

25   raising a losing issue. While theoretically, if the sufficiency outcome was very close, reasonable

26   appellate counsel might be found deficient for not raising a colorable issue in the state appeals

27   process, it is difficult to conceive in the Antiterrorism and Effective Death Penalty Act of 1996

28   (“AEDPA”) process where prejudice would be found in a situation where the evidence was
                                                         4
 1   otherwise sufficient for conviction. As will be seen, the sufficiency of the evidence issue is not a

 2   close call.

 3           Sufficiency of Evidence

 4           The standards governing petitioner’s insufficient evidence argument are as follows. “A

 5   petitioner for a federal writ of habeas corpus faces a heavy burden when challenging the

 6   sufficiency of the evidence used to obtain a state conviction on federal due process grounds.”

 7   Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). Sufficient evidence supports a conviction

 8   if, viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

 9   could have found the essential elements of the crime beyond a reasonable doubt. Jackson v.

10   Virginia, 443 U.S. 307, 319 (1979). “After AEDPA, we apply the standards of Jackson with an

11   additional layer of deference.” Juan H. v. Allen, 408 F.3d at 1274.

12           Therefore, when a challenge is brought alleging insufficient evidence, federal habeas

13   corpus relief is available if it is found that upon the record evidence adduced at trial, viewed in

14   the light most favorable to the prosecution, no rational trier of fact could have found “the essential

15   elements of the crime” proven beyond a reasonable doubt. Jackson, supra, 443 U.S. at 319. In

16   Jackson the Supreme Court articulated a two-step inquiry for considering a challenge to a

17   conviction based on sufficiency of the evidence. United States v. Nevils, 598 F.3d 1158, 1164

18   (9th Cir. 2010).

19                  First, a reviewing court must consider the evidence presented at trial
                    in the light most favorable to the prosecution. Jackson, 443 U.S. at
20                  319, 99 S.Ct. 2781. This means that a court of appeals may not usurp
                    the role of the finder of fact by considering how it would have
21                  resolved the conflicts, made the inferences, or considered the
                    evidence at trial. See id. at 318-19, 99 S.Ct. 2781. Rather, when
22                  “faced with a record of historical facts that supports conflicting
                    inferences” a reviewing court “must presume-even if it does not
23                  affirmatively appear in the record-that the trier of fact resolved any
                    such conflicts in favor of the prosecution, and must defer to that
24                  resolution.” Id. at 326, 99 S.Ct. 2781; see also McDaniel, 130 S.Ct.
                    at 673-74.
25
                    Second, after viewing the evidence in the light most favorable to the
26                  prosecution, the reviewing court must determine whether this
                    evidence, so viewed, is adequate to allow “any rational trier of fact
27                  [to find] the essential elements of the crime beyond a reasonable
                    doubt.” Jackson, 443 U.S. at 319, 99 S.Ct. 2781. This second step
28                  protects against rare occasions in which “a properly instructed jury
                                                       5
 1                  may ... convict even when it can be said that no rational trier of fact
                    could find guilt beyond a reasonable doubt[.]” Id. at 317, 99 S.Ct.
 2                  2781. More than a “mere modicum” of evidence is required to
                    support a verdict. Id. at 320, 99 S.Ct. 2781(rejecting the rule that a
 3                  conviction be affirmed if “some evidence” in the record supports the
                    jury's finding of guilt). At this second step, however, a reviewing
 4                  court may not “ask itself whether it believes that the evidence at the
                    trial established guilt beyond a reasonable doubt,” id. at 318-19, 99
 5                  S.Ct. 2781 (quoting Woodby v. INS, 385 U.S. 276, 282, 87 S.Ct. 483,
                    17 L.Ed.2d 362 (1966)) (internal quotation marks omitted), only
 6                  whether “any ” rational trier of fact could have made that finding, id.
                    at 319, 99 S.Ct. 2781.
 7

 8   Nevils, 598 F.3d at 1165.

 9          Moreover, petitioner’s challenge to the sufficiency of evidence based on credibility of the

10   witnesses is not cognizable in an insufficient evidence claim. See McMillan v. Gomez, 19 F.3d

11   465, 469 (9th Cir. 1994); see also Schlup v. Delo, 513 U.S. 298, 330, (1995) (recognizing that the

12   credibility of witnesses is generally beyond the scope of sufficiency of the evidence review).

13          Again, the above analysis is filtered through the prism of AEDPA unreasonableness, i.e.,

14   the conclusions about sufficient evidence drawn from by a state court (last reasoned decision)

15   could not reasonably have been found given the evidence because fairminded jurists could not

16   have reached the conclusions. Juan H. v. Allen, supra. See generally, Harrington v. Richter, 562

17   U.S. 86 (2011) (full discussion of AEDPA deference).

18          Because an ineffective assistance of counsel claim, see below, can be based on state law

19   as well as federal, one must also be aware of any different standard for sufficiency of the

20   evidence. However, state law on this subject is identical to federal law. People v. Hatch, 22

21   Cal.4th 260, 272 (2000).

22          Petitioner’s second claim invokes ineffective assistance of appellate counsel for not

23   raising sufficiency of the evidence; the standard for such a claim is as follows:

24                  All of the issues before us relate to claims of ineffective assistance
                    of appellate counsel in state court. “The due process clause of the
25                  fourteenth amendment guarantees a criminal defendant the right to
                    the effective assistance of counsel on his first appeal as of right.”
26                  Miller v. Keeney, 882 F.2d 1428, 1431 (9th Cir.1989) (citing Evitts
                    v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985)). We
27                  review claims of ineffective assistance of appellate counsel under the
                    familiar standard set forth in Strickland v. Washington, 466 U.S. 668,
28                  104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). See Smith v. Robbins, 528
                                                        6
 1                   U.S. 259, 285, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000); Pizzuto v.
                     Arave, 280 F.3d 949, 969 (9th Cir.2002). First, the petitioner must
 2                   show that counsel's performance was objectively unreasonable,
                     which in the appellate context requires the petitioner to demonstrate
 3                   that counsel acted unreasonably in failing to discover and brief a
                     merit-worthy issue. Smith, 528 U.S. at 285, 120 S.Ct. 746; Wildman
 4                   v. Johnson, 261 F.3d 832, 841–42 (9th Cir.2001). Second, the
                     petitioner must show prejudice, which in this context means that the
 5                   petitioner must demonstrate a reasonable probability that, but for
                     appellate counsel's failure to raise the issue, the petitioner would have
 6                   prevailed in his appeal. Smith, 528 U.S. at 285–86, 120 S.Ct. 746.

 7   Moorman v. Ryan, 628 F.3d 1102, 1106 (9th Cir. 2010).

 8           Of course, because this case is subject to AEDPA deference, the appellate counsel

 9   ineffectiveness claim is subject to the same AEDPA filter of any other claim which state courts

10   reviewed on the merits. That is, one must find that a fairminded state court could not find that

11   counsel rendered effective assistance of appellate counsel given the circumstances of the issue.

12   See Meier v. Haviland, No. 2:09-CV-0551 KJN P, 2010 WL 4288688, at *5 (E.D. Cal. Oct. 22,

13   2010); see also, Von Hall v. Nooth, 741 F. App’x 528 (9th Cir. 2018).

14   Discussion

15           Given the above standards, Petitioner’s assertion that insufficient evidence existed to

16   convict him of sex crimes against the three victims is devoid of any merit. The undersigned has

17   reviewed the transcript and evidence in this case, see ECF No. 12, and the evidence is in fact,

18   overwhelming.

19           Taking the first victim, J.V., the Court of Appeal went to some effort to set forth the facts

20   relating to this victim. See, supra. And those facts are presumptively correct, Sumner v. Mata,

21   449 U.S. 539, 547 (1981), where petitioner bears the burden of showing by clear and convincing

22   evidence that they are not. 28 U.S.C. §§ 2254(d)(2); (e)(2)(B).

23           In reviewing the evidence, the undersigned finds that the jury and the Court of Appeal

24   could easily have found credible the testimony of J.V. implicating petitioner. She was able to

25   identify petitioner in court with certainty, ECF No. 12-4 at 229-230, 1 and testified with specificity

26   as to the events and locale of the attack. See ECF No. 12-4 at 228-239. See also respondent’s

27
             1
                The undersigned prefers to use the electronic pagination created when the exhibits of record are
28   filed in lieu of the RT citation.
                                                           7
 1   correct summary of J.V.’s testimony. ECF No. 11 at 20-21. There is no doubt that J.V. had the

 2   ability to clearly observe petitioner during the attack. She even identified petitioner’s clothes,

 3   some of which were used on the day of the attack and pictures of which had been introduced into

 4   evidence. ECF No. 12-5 at 6-9, 39.

 5          But most importantly, J.V. had a chance to encounter petitioner after the attack, which left

 6   no doubt that petitioner was the attacker. She was riding the Sacramento Light Rail (hereafter

 7   “Train”) on February 20, 2014 (some days after she had been attacked) when petitioner got on the

 8   Train with his bike. Between the Butterfield and Zinfandel stops, petitioner approached her and

 9   performed a gross grabbing of his crotch while looking directly at J.V. ECF No. 12-5 at 11. It so

10   happened that security cameras at the Butterfield and Zinfandel stops, and in the Train itself,

11   clearly pictured both J.V. and petitioner. See ECF No. 12-5 at 15-16 (the Stipulation concerning

12   Exhibits 9, 10 and 11 indicating the Train camera which was one hour ahead of the actual time).

13   J.V. was clearly able to identify her attacker again. Id. at 18. Petitioner followed her once J.V.

14   had left the Train at the Zinfandel stop, but a fellow passenger on the train assisted J.V. avoid

15   petitioner once off the Train. Id. at 18-20 (This Train evidence coincidentally plays a part in the

16   discussion concerning the second victim).

17          Petitioner protests that his DNA was not found on J.V., so therefore the evidence is

18   insufficient. While an attacker’s DNA present on a victim often helps to cement a case against an

19   attacker, it is not always the case that DNA is transferred or remains unadulterated if transferred.

20   The lack of DNA evidence, without more, says little about whether an attack occurred or whether

21   a certain individual is the attacker. This is true especially in cases like J.V. where petitioner was

22   unable to consummate any sex act on the body of J.V. because of J.V.’s resisting struggle with

23   petitioner. Petitioner further protests that because there were some [minor] factual

24   inconsistencies between her interview with a police detective and some of the testimony at trial,

25   she could not be believed. Not only is the credibility of witnesses, and the jury’s implicit findings

26   thereon, unimpeachable in a federal habeas proceeding, see above Legal Standards, the alleged

27   inconsistencies, even if they were indeed inconsistent, were very minor and did not detract from

28   the heavy evidence against petitioner given by J.V. and the video evidence.
                                                        8
 1           On the very same day of the Train incident above, M.C. was attacked in the same general

 2   area as J.V., 2 and was subject to a forced attempted oral copulation, but the victim’s struggle

 3   compelled the attacker to give up. ECF No. 12-6 at 74-82. The victim thereafter made a 911 call

 4   “within seconds” of the attack. Id. at 84. During the struggle, the attacker’s DNA was transferred

 5   to the pants of the victim, and the DNA was contributed by petitioner. ECF No. 12-7 at 93. The

 6   odds of the DNA being some person other than petitioner were astronomical: “one in 32

 7   quintillion of the African American population, one in 160 quintillion of the Caucasian

 8   population and one of 130 quintillion of the Hispanic population.” Id. at 96. M.C. also identified

 9   petitioner as the attacker at pre-trial, ECF No. 12-6 at 103-104, and in court, ECF No. 12-6 at

10   105.

11           Despite the astronomical odds of M.C.’s attacker being anyone else than petitioner, he

12   focuses his attack on the evidence allegedly demonstrating that it was physically impossible for

13   him to have attacked M.C. and to have been at the Zinfandel Light Rail station stalking J.V. at the

14   same time. He also points to a discrepancy in M.C.’s testimony as to how quickly she called 911.

15   However, petitioner has not demonstrated from the evidence of record that it was “impossible”

16   for him to have been at the attack scene, and the 911 timing discrepancy, if indeed there was one,

17   was for the jury to decipher—the jury must have determined the timing of the 911 call to be

18   seconds and not minutes. 3

19           As demonstrated during J.V.’s testimony, Exhibits 9, 10 and 11 showed the timing of the

20   Train leaving the Butterfield station (station camera, Exhibit 9); the interim ride to Zinfandel

21   (Train camera, Exhibit 11), and the disembarking at Zinfandel (station camera, Exhibit 10).

22   According to the Stipulations entered into before the jury:

23   ////

24           2
                M.C.’s attack occurred in the vicinity of Folsom Boulevard and Mills Tower Drive, ECF No. 12-
25   6 at 73, 91-95) and J.V.’s attack occurred at Silverwood and Mills Park Dr, ECF No. 12-4 at 254. See the
     exhibits attached to these Findings and Recommendations discussed infra.
              3
26              As set forth above, M.C. testified on direct that she called 911 within seconds of the attack.
     However, she may have said 30 minutes prior to trial. ECF No 12-6 at 124. However, it became clear
27   that the call was made within seconds, not minutes. Id. at 125. Moreover, given the circumstances, a
     reasonable jury would not believe that M.C. twiddled her thumbs for 30 minutes before seeking police
28   help.
                                                          9
 1                   Both the People and the defendant stipulate to the following: One
                     People’s Exh[ibit 9 is] a DVD containing a video from Regional
 2                   Trans[it] camera located at Butterfield Light Rail Stat[ion in
                     Sacramento] County. This video was recorded on February [20,
 3                   2014 at] approximately 12:31 p.m. to approximately 12:47 p.m.

 4                   Stipulation two, the People’s Exhibit Number 10 also contains videos
                     from security cameras located at the Zinfandel Light Rail Station in
 5                   Sacramento County. These videos were recorded on February 20,
                     2014, beginning at approximately 12:52 p.m. and ending at
 6                   approximately 12:58 p.m.

 7                   Stipulation three, People’s Exhibit Number 11 is a DVD containing
                     videos from the Regional Transit security cameras located inside of
 8                   the light rail train that travelled between Butterfield Light Rail
                     Station at approximately 12:47 p.m. and the Zinfandel Light Rail
 9                   Station at approximately 1252 (sic 12:52) p.m.

10                   The time stamp on this video is approximately one hour off of the
                     actual time.
11

12   ECF No. 12-5 at 15-16 (emphasis added). 4

13           The prosecution went on to demonstrate that at 12:53 p.m., J.V. and her escort, and

14   petitioner had just disembarked at the Zinfandel station. ECF No. 12-5 at 18. Further, M.C.’s 911

15   call commenced at 13:15 p.m. See Exhibit 89-A, ECF No. 12-4 at 24. 5

16           Petitioner asserts, therefore, that it was physically impossible for him to have been at the

17   Zinfandel station at 12:53, and at the place where M.C. was attacked (vicinity of Folsom Blvd.

18   and Mills Tower Rd.—hereafter “Mills Tower Rd.”) at approximately 13:14. Not so. The

19   Zinfandel station and Mills Tower Rd. are very close to each other as demonstrated by Exhibit A

20   and B and C to these Findings—only approximately one mile. 6 As the evidence shows, petitioner

21   had his bike with him when he left the Zinfandel station. It would generally take only,

22
             4
23              Three clarifications need be noted here: first, the bracketed material stems from the fact that a
     sticky note or some other paper blanked out part of the transcript. However, the bracketed material clearly
24   and easily flows from the context of the Stipulations as a whole.
     Secondly, it is clear that the time stamp of the Exhibit 11 video was reading 13:47 and 13:52 respectively
25   which was an hour ahead of the actual time 12:47 and 12:52 p.m. Finally, the hour is given in “military
     time,” i.e., a 24-hour clock.
              5
26              To be precise as the notation reads 1:14:59 p.m, i.e. 13:14:59 p.m. in “military time.”
              6
                Exhibits A and B and C are Google Maps readouts of the areas in question. The undersigned
27   takes judicial notice of these exhibits as the general geography facts therein cannot be reasonably disputed.
     The undersigned is not utilizing the approximate bicycle time listings for travel to Mills Tower Rd. from
28   the Zinfandel station in Exhibit C as definitive time periods for this case, but rather as a general estimate.
                                                           10
 1   approximately, 4 minutes for a bike rider to be at the attack scene, i.e., before 13:00 hours.

 2   Exhibit C. Far from being impossible, it was easily possible for the jury, and any reasonable fact

 3   finder, to have found that petitioner could have been both at the Zinfandel train station at the time

 4   indicated, and later at the attack scene when M.C.’s attack took place. Indeed, a bike rider could

 5   have gone to the scene, back to the Zinfandel station and back again to the scene before the time

 6   the attack occurred. Petitioner has not shown that the evidence was insufficient to convict him of

 7   M.C.’s attack, much less than the state courts were unreasonable in their determination to deny

 8   petitioner’s claims.

 9           Finally, petitioner believes the evidence insufficient for the final attack victim, A.M., also

10   accosted by the very busy petitioner on February 20, 2014. ECF No. 12-5 at 130-131. A.M.

11   testified that as she was walking to her apartment complex at night, petitioner rode his bike past

12   her, uttered a profanity, and came back to grab her on the butt. Id. at 133, 137. A.M. went into

13   her apartment complex, followed by petitioner; A.M. was phoning her sister at the same time. Id.

14   at 139. A.M.’s sister came to the scene, shouted at petitioner, at which time petitioner left the

15   scene. Id. at 139, 142-143. Petitioner was identified as her attacker when brought to the place

16   where petitioner was detained on the night of the incident, id. at 150-151, and in court as well. Id.

17   at 146-148. Cross-examination of petitioner muddied the in-court identification somewhat, id. at

18   161; however, the effect of this cross-examination on A.M.’s testimony was for the jury to decide.

19   Petitioner’s sister (Destinee Lomeli) also identified petitioner as the attacker on the night of the

20   incident. ECF No. 12-8 at 98, 101. Petitioner did not testify at trial. The defense offered a few

21   evidentiary submissions in an attempt to impeach some testimony with potential inconsistencies

22   and rested. ECF No. 12-8 at 1272-1274. 7

23           The issue for analysis is whether the state courts’ rejection of petitioner’s sufficiency of

24   the evidence claims and/or ineffective assistance of counsel for failure to challenge the

25   sufficiency of the evidence, were decisions which fairminded jurists could make within the

26   ////

27           7
               It should be noted here that much corroborating evidence was adduced by the prosecution for all
     victims in terms of police testimony and exhibits. However, it is not necessary to specifically relate that
28   evidence, as what is related in the opinion is more than enough for the sufficiency of the evidence analysis.
                                                           11
 1   already strict parameters for judging evidence sufficiency or the related ineffectiveness of

 2   appellate counsel issues. Judging from the discussion above, including the legal standards for the

 3   habeas issues set forth above, the answer is unequivocally a “yes” – the evidence was clearly

 4   sufficient and reasonable counsel would not have raised sufficiency of the evidence issues on

 5   appeal. And, there is no need to separately analyze the ineffective assistance of appellate counsel

 6   issues in that if the evidence was clearly sufficient for all verdicts, as it was, reasonable appellate

 7   counsel cannot be faulted for not raising “loser” issues on appeal, nor could petitioner have been

 8   prejudiced by the lack of an appellate issue set forth by appellate counsel regarding insufficiency

 9   of the evidence.

10   Certificate of Appealability

11          Pursuant to Rule 11 of the Federal Rules Governing Section 2254 Cases, this court must

12   issue or deny a certificate of appealability when it enters a final order adverse to the applicant. A

13   certificate of appealability may issue only “if the applicant has made a substantial showing of the

14   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons set forth in these

15   findings and recommendations, a substantial showing of the denial of a constitutional right has

16   not been made in this case.

17   Conclusion

18          Accordingly, IT IS HEREBY RECOMMENDED that:

19          1. Petitioner's petition for writ of habeas corpus be denied; and

20          2. The District Court decline to issue a certificate of appealability as to neither the

21   outcome of straight sufficiency of evidence issue, nor the related ineffective assistance of

22   appellate counsel issue, are subject to any substantial doubt.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days

25   after being served with these findings and recommendations, any party may file written

26   objections with the court and serve a copy on all parties. Such a document should be captioned

27   “Objections to Magistrate Judge's Findings and Recommendations.” Any reply to the objections

28   shall be served and filed within fourteen days after service of the objections. The parties are
                                                        12
 1   advised that failure to file objections within the specified time may waive the right to appeal the

 2   District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3   Dated: December 10, 2019
                                                       /s/ Gregory G. Hollows
 4                                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       13
EXHIBIT A
EXHIBIT B
EXHIBIT C
